Citation Nr: 0932667	
Decision Date: 08/31/09    Archive Date: 09/04/09

DOCKET NO.  07-11 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to a compensable initial rating for bilateral 
hearing loss. 




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The veteran served on active duty from June 1953 to May 1955. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a September 2006 rating 
decision by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in Lincoln, Nebraska, (hereinafter RO).  

The Board refers the matter of service connection for 
tinnitus to the RO for initial consideration. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's representative, noting that the veteran's last 
VA audiometric examination was conducted in 2006, requested 
that this case be remanded to afford the veteran a VA 
audiometric examination to determine the current severity of 
his hearing loss.  In other words, it was suggested that the 
Veteran's hearing loss had worsened since his last 
examination.  As such, the Board concludes that a VA 
audiometric examination is necessary in order to comply with 
the duty to assist the Veteran.  See 38 U.S.C.A. § 5103A(d); 
38 C.F.R. § 3.159(c)(4).  See also Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991) (finding that fulfillment of the 
statutory duty to assist includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of the prior medical treatment, so that 
the evaluation of the claimed disability will be a fully 
informed one).  

For the reasons above, the case is REMANDED to the RO via the 
Appeals 


Management Center (AMC), in Washington, DC, for the following 
action:

1.  The Veteran must be afforded a VA 
examination to determine the extent of 
his service-connected bilateral hearing 
loss.  All pertinent symptomatology and 
findings must be reported in detail.  
The claims file must be made available 
to and reviewed by the examiner in 
conjunction with the examination.  The 
examination must be conducted pursuant 
to 38 C.F.R. § 4.85 in order to 
establish the current severity of the 
service-connected bilateral hearing 
loss.  As such, it must be conducted by 
a state-licensed audiologist and 
include a controlled speech 
discrimination test (Maryland CNC) and 
a puretone audiometry test.

2.  The RO must notify the veteran that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of this claim.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2008).  In the 
event that the veteran does not report 
for the aforementioned examination, 
documentation must be obtained which 
shows that notice scheduling the 
examination was sent to the last known 
address.  It must also be indicated 
whether any notice that was sent was 
returned as undeliverable.

3.  Thereafter, the claim must be 
readjudicated by the RO.  If this 
readjudication does not result in a 
complete grant of all benefits sought by 
the veteran, the veteran and his 
representative must be provided a 
supplemental statement of the case and an 
appropriate period of time must be 
allowed for response.  Thereafter, the 
case must be returned to the Board.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




